EXHIBIT 10.4




April 5, 2010


Bank of America, N.A.,
as Administrative Agent and Lender
777 Main Street
Hartford, Connecticut 06115


Re:  Amendment of Subordination and Pledge Agreement


Ladies and Gentlemen:


Reference is made to the Subordination and Pledge Agreement dated as of April 5,
2005 (the “Subordination Agreement”) among (a) ______________ (the “Subordinate
Lender”), (b) Ross S. Rapaport, as Trustee of the Peter Baker Life Insurance
Trust u/t/a dated July 7, 1992, the John Baker Insurance Trust u/t/a dated July
7, 1992 and the Joan Baker and Henry Baker Irrevocable Trust u/t/a dated
December 16, 1991, as agent (together with his successors and assigns in such
capacity, the “Subordinate Lender’s Agent”) for and on behalf of Peter K. Baker,
(c) the Lenders party thereto, and (d) Bank of America, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) for the Lenders from time
to time party to the Credit Agreement.  Capitalized terms used herein that are
not defined herein have the meanings given to such terms in the Subordination
Agreement.


In connection with the amendment and restatement of the Credit Agreement and the
amendment of the Subordinated Note, each as of the date hereof, the Subordinate
Lender, the Subordinate Lender’s Agent, Bank of America, N.A., as the sole
Lender as of the date hereof (after giving effect to the amendment and
restatement of the Credit Agreement referenced above), and the Administrative
Agent have agreed, and do hereby agree, that by this agreement the Subordination
Agreement is hereby amended by:


(i)           deleting “Section 12 of the Credit Agreement” from paragraph A.5
thereof and by substituting therefor “Section 11 of the Credit Agreement”; and


(ii)           deleting paragraph B.1(d) thereof in its entirety.


Except as otherwise expressly provided by this agreement, all of the respective
terms and provisions of the Subordination Agreement shall remain the same.  The
Subordination Agreement, as amended hereby, shall continue in full force and
effect, and this agreement and the Subordination Agreement shall be read and
construed as one instrument.
 
 
 

--------------------------------------------------------------------------------

 
 
 
This agreement is intended to take effect under, and shall be construed
according to and governed by, the internal substantive laws of the State of New
York without giving effect to any provision thereof that would permit or require
the application of the laws of any other jurisdiction.  This agreement may be
executed in any number of counterparts, but all such counterparts shall together
constitute but one instrument.  A facsimile or other electronic transmission of
an executed counterpart shall have the same effect as the original executed
counterpart.
 
By signing below, Vermont Pure Holdings, Ltd., Crystal Rock LLC and Crystal Rock
Holdings, Inc. acknowledge receipt of a copy of this agreement and agree to be
bound, or to continue to be bound, as applicable, by the terms and provisions
hereof and of the Subordination Agreement, as amended hereby.


Very truly yours,




__________________________________
Ross S. Rapaport, as Trustee of the Peter Baker Life Insurance Trust u/t/a dated
July 7, 1992, the John Baker Insurance Trust u/t/a dated July 7, 1992 and the
Joan Baker and Henry Baker Irrevocable Trust u/t/a dated December 16, 1991, as
agent (together with his successors and assigns in such capacity, for and on
behalf of Peter K. Baker




__________________________________
_______________, individually
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
Agreed to:


Bank of America, N.A., as Administrative Agent
 

          By    
 
  Name: Christopher T. Phelan         Title: Senior Vice President        

 
Bank of America, N.A., as a Lender
 
 
        By    
 
  Name: Christopher T. Phelan         Title: Senior Vice President        

 
 
Acknowledged and agreed:


Vermont Pure Holdings, Ltd.
 
 
        By    
 
  Name         Title        


Crystal Rock LLC
 
 
        By    
 
  Name         Title        

 
Crystal Rock Holdings, Inc.
 
 
        By    
 
  Name         Title        